Citation Nr: 1109850	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In April 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in October 2005 when the Board denied the Veteran's claim.  The Veteran appealed the October 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2007, the Court vacated the Board's October 2005 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  This matter was again before the Board in July 2009 when the Board remanded the Veteran's claim for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Board remanded the Veteran's claim for an appropriate VA physician to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  

A VA Form 21-0820, Report of General Information, reflects that the AMC contacted the Indianapolis VA Medical Center (VAMC) and was informed that the Veteran no longer lived in Indiana, but had moved to Florida.  Although the statement of the case indicates that this information was provided by the Veteran to the VAMC, the actual VA Form 21-0820 does not reflect this.  No opinion has yet been provided by a VA clinician.

The Board notes that the address of record for the Veteran in the VA system is in Indiana.  Therefore, the Board finds that unless the Indianapolis VAMC or AMC has evidence that the Veteran no longer resides in Indiana, there is no basis in the record to find that jurisdiction for obtaining a clinical opinion does not reside with the Indianapolis VAMC.  If the AMC receives evidence that the Veteran is not residing in Indiana, it should forward his claims file to the appropriate VAMC and request that an examiner at that center provide such an opinion.  

The Board recognizes that there has been a significant lapse of time since the most recent medical records in 2007.  However, the Board finds that an opinion based on the evidence of record would be helpful. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate VA physician for review.  This physician should be affiliated with an Indiana VAMC, unless the AMC has documentation/evidence that the Veteran lives in another jurisdiction.  In this regard, as warranted, the AMC should contact the Indianapolis VAMC and request that it provide documentation of the basis and/or source for its assertion that it has been advised that the Veteran lives in Forida or any other state.  If the AMC has evidence that the Veteran no longer resides in Indiana, this evidence should be documented in the claims file, and the claims file should be forwarded to the appropriate VAMC jurisdiction.  

The VA clinician is requested to provide an opinion, based on a review of the record as to whether it is at least as likely as not that the Veteran's service- connected disabilities of left femur fracture with hip and knee involvement, PTSD, and tinnitus, alone render him unable to secure or follow a substantially gainful occupation.  The clinician should give consideration to the Veteran's level of education, training, and previous work experience, but should not consider his age or the impairment caused by nonservice-connected disabilities. All opinions provided should be supported by a thorough rationale consistent with the evidence of record.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  (The Board is aware that the most recent clinical evidence of record is from 2007; however, the clinician should still provide an opinion as to the Veteran's ability to secure substantially gainful occupation based on the evidence of record.)

2.  Following completion of the above requested action, readjudicate the issue of entitlement to a TDIU on appeal, considering all evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


